Name: Commission Regulation (EEC) No 3747/88 of 30 November 1988 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 88 Official Journal of the European Communities No L 328/41 COMMISSION REGULATION (EEC) No 3747/88 of 30 November 1988 fixing the rate of the aid for dried fodder favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (6), as last amended by Regulation (EEC) No 1963/88 P) ; Whereas, in accordance with Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1 528/78 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 1 55 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 111 7/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3996/87 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Commu ­ nity ; whereas that aid takes account of a percentage of the difference between these two prices ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 2257/88 of 19 July 1988 fixing for the 1988/89 marketing year the guide price for dried fodder (3) ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors of the latest Commission proposals to the Council on prices and related measures ; Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (4), as last amended by Regulation (EEC) No 2256/88 (*), the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most Whereas, pursuant to Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1 1 17/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ;(') OJ No L 142, 30 . 5 . 1978, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 35 . 0 OJ No L 199, 26. 7 . 1988, p. 4. (4) OJ No L 171 , 28 . 6 . 1978, p. 1 . 0 OJ No L 199, 26 . 7. 1988, p. 3 . ( «) OJ No L 179, 1 . 7. 1978 , p. 10 . 0 OJ No L 173, 5 . 7. 1988 , p. 9 . No L 328/42 Official Journal of the European Communities 1 . 12. 88 Whereas it has not yet been possible to fix the fixed amount referred to in the second subparagraph of Article 3 (3) of Regulation (EEC) No 1528/78 as regards barley for the 1988/89 marketing year ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ; (  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a conversion rate based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1636/87 (2),  for other currencies a conversion rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and on the aforesaid corrective factor ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Article 120 ( 1 ) of the 1985 Act of Accession, the Spanish price must be aligned with the common price in accordance with the method laid down in Article 70 of that Act ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the amount of customs duties on imports of these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The rate of the aid referred to in Article 5 (3) of Regula ­ tion (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 153, 13 . 6 . 1987, p. 1 . 1 . 12. 88 Official Journal of the European Communities No L 328/43 ANNEX to the Commission Regulation of 30 . November 1988 fixing the rate of the aid for dried fodder Aid applicable from 1 December 1988 to dried fodder : (ECU/tonne) Fodder dehydrated by artificial heat-drying Protein concentrates Fodder otherwise dried Spain Portugal Other Member States Spain Portugal Other Member States Aid 56,624 72,312 74,274 13,624 29,312 31,274 Aid in case of advance fixing for the month of : &gt; (ECU/tonne) January 1989 February 1989 March 1989 April 1989 May 1989 (') June 1989 ( ») July 1989 (') August 1989 0 September 1989 0 October 1989 (') 51,389 51,177 51,177 49,050 0,000 0,000 0,000 0,000 0,000 0,000 66,979 66,763 66,763 64,596 0,000 0,000 0,000 0,000 0,000 0,000 69,039 68,827 68,827 66,700 0,000 0,000 0,000 0,000 0,000 0,000 8,389 8,177 8,177 6,050 0,000 0,000 0,000 0,000 0,000 0,000 , 23,979 23,763 23,763 21,596 0,000 0,000 0,000 0,000 0,000 0,000 26,039 25,827 25,827 23,700 0,000 0,000 0,000 0,000 0,000 0,000 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .